DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has an actual filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of at least one prior-filed application with an actual filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the applications to which the instant application claims benefit under 35 U.S.C. 120 or 119(e) by the examiner reveals that at least one claim presented or that has ever been presented in the instant application is drawn to an invention having an effective filing date on or after March 16, 2013.
More specifically, as discussed previously, the full scope of original claim 1 of the instant application does not find support in any of the prior-filed applications. This original claim required hybridization with a padlock probe, obtaining a circularized hybridized padlock probe by ligation, removing non-circularized probes by exonucleolysis, and amplifying the circularized probes. The term “padlock probe” in original claim 1 is a generic term since it encompasses at least the following different types of probes: (i) a probe in which the 5’ and 3’ ends hybridize to the target nucleic acid such that they are immediately adjacent to one another and can be ligated without a gap filling step; and (ii) a probe in which the 5’ and 3’ ends hybridize to the target nucleic acid such that a gap of one or several nucleotides exists between the ends of the hybridized probe. This gap must be filled prior to ligation by polymerase extension or ligation of Molecular Biotechnology 2001; 19: 29-44; cited previously) at Figures 9-10 and section 3.2 on pages 35-36. See also Landegren et al. (US 6,235,472 B1; cited previously) at column 2, line 35 – column 3, line 10; column 4, lines 43-60; and column 5, lines 11-28.
Since the specification of the instant application does not define the term “padlock probe,” that term is generic to the aforementioned two types of padlock probes. In other words, original claim 1 in the instant application encompasses methods in which the padlock probe requires gap-filling prior to ligation as well as methods that do not include a pre-ligation gap-filling step.
The disclosure of the prior-filed applications fails to support the full scope of original claim 1 for the following reasons. First, there is no generic disclosure in any of the prior-filed applications that concerns the use of padlock probes. Instead, the prior-filed applications only describe a particular type of padlock probe that requires gap filling. As can be seen in the specification of prior-filed Application Serial No. 11/603,406, which contains the most detailed description of padlock probes in the prior-filed applications, only a particular species of padlock probes, molecular inversion probes (MIPs), is described (see, e.g., page 7, lines 8-31; page 33, lines 15-22; and page 74, lines 1-2). This disclosure of a single species is insufficient to support a claim that is generic to any type of padlock probe (i.e., padlock probes that lack a gap, padlock probes that contain a single-nucleotide gap, and padlock probes that contain a gap of more than one nucleotide). See also MPEP 2163.05 I.B, which notes that a disclosure that describes only a single species within a genus may not support a claim to that genus. 

Accordingly, the instant application has contained at least one original claim with an effective filing date after March 16, 2013, and the instant application is subject to the provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
2.	Applicant’s response filed on August 12, 2021 has been entered. 
Claims 1, 2, 6-12, and 16-20 are pending. Claims 1, 2, and 6-10 are under examination. Claims 11, 12, and 16-20 remain withdrawn from consideration as being drawn to a non-elected invention. 

Information Disclosure Statement
3.	Applicant’s submission of an Information Disclosure Statement (IDS) on August 12, 2021 is acknowledged. One non-patent literature reference has been lined through because the copy required by 37 CFR 1.98(a)(2) has not been provided. All of the other cited references were considered.


Response to Arguments
4.	Applicant's arguments filed on August 12, 2021 have been fully considered.
	Priority 
	Applicant’s arguments on pages 5-8 of the Remarks, which allege that the claims under examination are entitled to at least the filing date of Application Serial No. 11/603,406 (November 22, 2006), have been fully considered, but they were not fully persuasive for the following reasons.
	Argument:
Applicant first argues that the specification of both the instant application and the ‘406 application do, in fact, use the term “padlock probes” generically and only disclose molecular inversion probes (MIPs) as an example of padlock probes (Remarks, pages 5-6). Applicant points to para. 27 of the specification of the instant application and page 7 of the ‘406 application to support this argument (Remarks, pages 5-6). Applicant also argues that the fact that claims 5 & 22 of the ‘406 application recite “other circularizing probes” clearly indicates that probes other than MIPs were contemplated (Remarks, page 6). Applicant further points to the prior art of Nilsson et al., Science 265: 2085-2088 (1994) and Landegren et al., Comp. Funct. Genom. 4: 525-530 (2003) as evidence that the term “padlock probes” was recognized by ordinary artisans 
Response:
In response, it is first noted that the examiner agrees that the ordinary artisan at the time of filing of the ‘406 application would have understood the term “padlock probes” to include probes that require gap-filling prior to ligation as well as probes that do not require a pre-ligation gap-filling step. 
Second, Applicant’s arguments regarding the ‘406 application and the instant application have been fully considered, but they were not persuasive for essentially the reasons set forth earlier in prosecution. As to the disclosure on page 7 of the ‘406 application and the corresponding portion in para. 27 of the specification of the instant application, as discussed previously, the entire discussion in these portions of the ‘406 application and the instant application relates to the use of MIPs. It is true that the cited portions do not use the term “MIP” exclusively and also use the terms “padlock probes” and “the circular probes,” but it is clear from reading the entire passage, which is the same in both the ‘406 application and the instant application, that only MIPs are contemplated and the use of “the padlock probe” and “the circular probes” on page 7 refers to MIPs rather than padlock probes in general. 
This is because the paragraph begins by stating, “The MIP technique makes use of…” and then goes on to describe only the specific steps in said MIP technique. Since there is no discussion of any other technique in this paragraph, it is clear that only MIPs are contemplated.
Nature Biotechnology 2003; 21: 673-678).1 As can be seen in the Nilsson and Landegren references cited by Applicant and also the Lizardi reference cited in the prior art rejections set forth below, padlock probes need not include all of the features contained in MIPs. For example, padlock probes need not include the universal detection tag sequence, PCR primer sites, and cleavage sites in the MIPs of Hardenbol. Thus, it is clear that the instant claims encompass probes other than the MIPs discussed in the cited portion of the ‘406 application.
Lastly, as to Applicant’s arguments concerning claims 5 and 22 of the ‘406 application, as discussed in the Advisory action mailed on November 18, 2020, it appears that Applicant is referring to claims 5 and 22 of US 8,532,930 B2, which issued from the ‘406 application, rather than original claims 5 and 22. Thus, the content of these issued claims 5 and 22 in the ‘930 patent is not part of the original disclosure used to determine the effective filing date. 
Argument:
Applicant next argues that even if the ‘406 application is deemed to only disclose MIPs and gap-filling padlock probes, this is sufficient to claim “padlock probes” generically in view of the guidance set forth in MPEP 2163.05 I.B (Remarks, pages 6-8). Here, Applicant argues that the instant situation is, in fact, the same as those described in MPEP 2163.05 I.B where a species was sufficient to support a genus because the differences between MIPs and other padlock not reasonably conveyed to the ordinary artisan by the ‘406 application and are also not auxiliary to the claimed invention. Applicant further argues in this portion of the response that the Office has misinterpreted the disclosure of the ‘406 application at pages 7-8, and this disclosure does not, in fact, teach away from the use of non-gap-filling padlock probes.
Response:
In response, it is first noted that Applicant’s arguments related to the ability to claim “padlock probes” generically are moot since all of the claims currently under examination require the use of a padlock probe that undergoes a pre-ligation gap-filling step. See step (b) in independent claim 1. Applicant’s arguments on pages 6-7 of the Remarks regarding the Office’s allegation that the ‘406 application teaches away from non-gap-filling probes are also moot since the claims no longer encompass the use of non-gap-filling padlock probes. 
It is also noted that, for the reasons set forth above, the ‘406 application only provides support for MIPs and not MIPs and gap-filling padlock probes as argued by Applicant on page 6 of the Remarks (last para.). Therefore, the question is whether a single species of gap-filling padlock probe (MIPs) adequately supports the more generic term “gap-filling padlock probes.” 
The guidance in MPEP 2163 II.A.3.a.ii is instructive. Here, the MPEP discusses the Herschler and Smythe cases also discussed in MPEP 2163.05 I.B and on pages 7-8 of the Remarks and additionally states that “The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly 
In this case, the ‘406 application only describes the use of a particular type of padlock probe (MIPs) and contains absolutely nothing that would reasonably indicate to the ordinary artisan that the use of any other type of padlock probe was contemplated. And, since MIPs contain features not necessarily present in other gap-filling padlock probes (e.g., two PCR primer sites, a universal detection tag sequence, and two cleavage sites) (see, e.g., Figure 2 of the Hardenbol reference cited above), the disclosure of MIPs alone does not reasonably suggest other gap-filling probes that do not include these features. These differences between MIPs and other gap-filling padlock probes are not auxiliary to the claimed invention at least because they impact how amplification products are made and detected. As can be seen in Figure 2 of Hardenbol, PCR is used for amplification, and the detection tags in the probes are used for array-based detection. In contrast, other gap-filling padlock probes (e.g., the probes discussed in the Nilsson and Landegren references cited by Applicant or in the Lizardi reference cited in the prior art rejections set forth below) are amplified via isothermal rolling circle amplification, and the resulting amplification products need not be detected using arrays containing a sequence complementary to a detection tag in the probe. Thus, the instant situation differs from that discussed in MPEP 2163.05 I.B.
	Argument:
	Lastly, Applicant argues that Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Circ. 1998), which was discussed in the Final Rejection of September 10, 2020 and the Advisory action of November 18, 2020, is not relevant to the present case (Remarks, page 7).
	
Response:
	This argument is moot because the above case was not cited in the Non-Final Rejection immediately preceding Applicant’s response of August 12, 2021 nor is it cited in the “Priority” section below or the examiner’s rebuttal. 
	Since Applicant’s arguments were not persuasive, the effective filing date of the claims under examination remains February 2, 2018 except when the padlock probe is a MIP. When the padlock probe is a MIP, the claims under examination have an effective filing date of November March 17, 2008, which is the filing date of prior-filed Application Serial No. 12/076,348.
	Objection to the Specification 
Applicant argues that the specification provides proper antecedent basis for the subject matter of claim 1 (Remarks, page 8). Here, Applicant argues that the ordinary artisan would understand what is meant by the term “a padlock probe” for the reasons set forth in the “Priority” section of the Remarks.
Applicant’s arguments regarding the objection were not persuasive. First, the basis of the objection is not that the meaning of the term “padlock probe” is unclear; the examiner agrees that the ordinary artisan knows what is encompassed by the term “padlock probe.” Instead, the issue is that the specification does not provide adequate written description support for the subject matter of step (b) in claim 1 since the discussion in the specification is limited to a particular type of padlock probe (see paras. 27 and 28, where a particular type of padlock probes—MIPs—are described). Since original claim 1 provides support for the subject matter of amended step (b) in claim 1, this is not a new matter issue. Instead, as discussed in MPEP 2163.06 III, the specification should amended to provide support (antecedent basis) for this subject matter 
The objection to the specification is still considered proper and has been maintained. 
	Rejection of claims 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over in view of Lizardi 
Applicant argues that the rejection should be withdrawn (Remarks, pages 9-10). In particular, Applicant argues that the primary reference, Dhallan, uses a large number of individual PCRs conducted with target-specific primers for genotyping, e.g., in Example 14, and only makes a passing reference to the use of other amplification methods in para. 265 (Remarks, page 9). Therefore, Applicant argues, Dhallan provides neither motivation nor a reasonable expectation of success in substituting target-specific PCR for the rolling circle amplification as described in Lizardi (Remarks, page 9). Applicant also argues that Lizardi fails to remedy these deficiencies in Dhallan because that reference fails to discuss using the method in the following ways: (i) to detect chromosomal abnormalities in the manner described by Dhallan, (ii) to amplify a large number of individual target nucleic acids, and (iii) amplifying cell-free DNA from a maternal blood sample (Remarks, pages 9-10).
These arguments have been fully considered, but they were not persuasive. 
First, it is noted that the prior art is relevant for all that it contains or would have suggested to the ordinary artisan (MPEP 2123). In this case, Dhallan provides motivation by expressly suggesting the use of other amplification methods in para. 265, and Lizardi provides additional motivation by teaching that the disclosed rolling circle amplification method has the advantages of, inter alia, being isothermal, suitable for quantitative detection, capable of producing a larger amount of amplification product for analysis than PCR, and less complicated 
As to Applicant’s arguments concerning reasonable expectation of success, it is first noted that no evidence other than attorney arguments has been presented to suggest that the ordinary artisan would have lacked a reasonable expectation of success in using rolling circle amplification as described in Lizardi in place of the target-specific PCRs used by Dhallan. As discussed in MPEP 2145, arguments cannot substitute for evidence. As well, the teachings of Dhallan and Lizardi provide the required reasonable expectation of success. Dhallan provides a reasonable expectation of success by teaching in para. 265 that the disclosed methods are not limited to PCR and can be practiced using other amplification methods. Lizardi also provides a reasonable expectation of success by teaching that the disclosed methods are highly sensitive and specific and can be used for quantitative detection (e.g., of single copies of a target nucleic acid in situ) (see, e.g., the abstract; col. 3, ll. 16-23; and col. 2, ll. 39-41). 
Therefore, although Lizardi does not discuss applying the method to the detection of the chromosomal abnormalities discussed in Dhallan or to the amplification of cell-free DNA in a maternal blood sample, the teachings in the reference concerning the ability of the disclosed rolling circle amplification method to provide specific, sensitive, and quantitative detection would have provided the ordinary artisan with a reasonable expectation of success in substituting this method for PCR in the method of Dhallan. Lastly, Lizardi does not disclose conducting a large number of individual amplification reactions in parallel, but the reference also contains nothing to suggest that this is not possible. Instead, the ordinary artisan would have considered 
Since Applicant’s arguments were not persuasive. The rejection has been maintained. 
Rejection of claim 2 under 35 U.S.C. citing Dhallan and Lizardi as the primary combination of references 
Applicant argues that the rejection should be withdrawn because the additional secondary reference cited in the rejection (Rogaeva) does not remedy the deficiencies in the primary combination of references (Remarks, page 10).
This argument was not persuasive because the primary combination of references is not deficient for the reasons set forth above. The rejection has been maintained accordingly.   

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Claim 1 as amended requires hybridization with a padlock probe, obtaining a circularized hybridized padlock probe by gap filling and ligation, removing non-circularized probes by exonucleolysis, and amplifying the circularized probes. The claim encompasses molecular inversion probes (MIPs), which have particular features that include a tag sequence, primer binding sites, and a cleavage site arranged in a particular way relative to one another. See, e.g., para. 26 in the Specification of the instant application. See also Hardenbol et al. (Nature Biotechnology 2003; 21: 673-678) at Figure 2, for example.2 Prior-filed Application Serial Nos. 12/076,348 and 11/603,406 describe the use of MIPs (see, e.g., page 54 of the ‘348 application and pages 7, 33, and 74 of the ‘406 application), but claim 1 also encompasses padlock probes that do not contain the particular features present in MIPs. For example, claim 1 encompasses padlock probes that lack a tag sequence and/or a cleavage site. Since the prior-filed ‘406 and ‘348 applications only describe MIPs, they fail to provide support for the use of any other type of padlock probe. Accordingly, when the padlock probe is other than a MIP, claims 1, 2, and 6-10 have an effective filing date of February 2, 2018 (i.e., the filing date of the instant application).
When the padlock probe is a MIP, the claims have an effective filing date of March 17, 2008, which is the filing date of the ‘348 application. The provisional applications to which the ‘348 application claims benefit do not provide adequate support for the instant claims at least because they either do not disclose padlock probes or fail to disclose the exonucleolysis step recited in claim 1. Prior-filed Application Serial Nos. 11/496,982 and 11/634,550 and also the and a reference chromosome(s) as required by the instant claim 1. Thus, when the padlock probe is a MIP, the instant claims 1, 2, and 6-10 have an effective filing date of March 17, 2008.

Specification
6.	The specification is objected to because it fails to provide adequate support for the padlock probes recited in step (b) of claim 1. Step (b) of claim 1 encompasses the use of MIPs, which are described in the specification (see, e.g., pages 11 and 68), but it also encompasses the use of padlock probes other than MIPs, which are not described in the specification. In other words, the padlock probes in step (b) of claim 1 are described more generically than the MIPs disclosed in the specification. As discussed in MPEP 2163.06 III, since the subject matter in question is supported by the original claims, the specification may be amended without introducing new matter. Alternatively, Applicant could amend step (b) of claim 1 to require the use of MIPs.
	The specification is objected to because of improper use of trade names/marks used in commerce. See, for example, the use of the term TaqMan (see at least page 9), which is a trade name or a mark used in commerce. This and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, SM , or ® following the term. See also MPEP 608.01(v) for additional guidance.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Drawings
7.	The drawings are objected to because of improper use of trade names/marks used in commerce. See, for example, the use of the term TaqMan in Figures 2 3, 5-7, 14, 18A, and 18B, which is a trade name or a mark used in commerce. This term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v) for additional guidance.

	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

10.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1) in view of Lizardi (5,854,033).
	The instant claims are drawn to a method that includes measuring the amounts of fetal chromosome segments on one or more chromosomes of interest and one or more reference chromosomes in a maternal blood sample. The method comprises the use of padlock probes to analyze cell-free fetal and maternal DNA from the maternal blood sample.
Regarding claims 1 and 6, Dhallan teaches a method for measuring the amounts fetal chromosome segments of interest in a maternal blood sample that comprises targeted PCR of a plurality of SNP loci followed by determining the genotype at each amplified SNP locus (see, for example, Example 13 on pp. 109-117). More specifically, the method of Dhallan first comprises obtaining a maternal blood sample containing maternal and fetal chromosome segments of interest (see, for example, Example 13 at paras. 1783 and 1788-1794; see also para. 2146). Next, SNP loci of interest on the fetal and maternal chromosome segments of interest are amplified via targeted PCR (paras. 1799-2117) and the genotype at each amplified SNP locus is determined (paras. 2122-2142). The method may also include amplification and analysis (i.e., measuring amounts) of loci on a reference chromosome in the maternal blood sample (para. 2148, where chromosome 1 is the reference chromosome).

Further regarding claim 1 and also regarding claims 6 and 7, Dhallan further teaches that the method also comprises comparing measured amounts of amplified chromosome segments of interest with the measured amounts of amplified reference chromosome segments (paras. 1786-1787 and 2147-2148). 
Regarding claim 8, Dhallan teaches that the method may include comparing the measured amounts of chromosome segments from the chromosome(s) of interest with measured amounts of chromosome segments from the chromosome(s) of interest from maternal blood samples that are disomic for the chromosome(s) of interest (see, e.g., Example 14, which discloses a method with the same general features as the method described in Example 13, at paras. 2152-2158 and 2222). The teachings of Dhallan in paras. 387-394 also suggest the limitations recited in claim 8 because the ordinary artisan would have recognized that the ratios discussed in this portion of Dhallan could be calculated theoretically and/or measured using maternal blood samples in which the chromosome(s) of interest are disomic. 
Regarding claim 9, Dhallan teaches that the method may include combining measured amounts of chromosome segments from each chromosome of interest into a single measurement for each chromosome (paras. 1786-1787; see also paras. 387-394 as well as para. 2222 & Table XX in Example 14, which discloses a method with the same general features as the method disclosed in Example 13). 

Dhallan does not teach all of the elements of the rejected claims. In particular, Dhallan teaches targeted PCR amplification rather than a process comprising amplification of a ligated padlock probe.
Lizardi discloses a nucleic acid amplification method that comprises the use of a padlock probe (see, e.g., the abstract and Figures 1-4). Regarding claim 1, the method of Lizardi includes the following steps: (i) hybridizing an open circle probe to a target nucleic acid, (ii) ligating the ends of the open circle probe to generate a circularized padlock probe hybridized to the target nucleic acid, and (iii) amplifying the circularized padlock probe (see, e.g., the abstract and column 2, lines 50-62). Lizardi further teaches that the open circle probe may be subjected to a gap-filling step prior to the ligation step to improve specificity and reduce background amplification (see, e.g., column 6, lines 25-46; column 8, line 64 – column 9, line 22; column 33, lines 19-20). Still further, Lizardi teaches that the method may include a step of using an exonuclease to digest unligated (i.e., non-circularized) probes prior the amplification step, thereby eliminating the need for a post-ligation washing step and also preventing unligated probes from disrupting the amplification step and/or the detection step (see, e.g., column 34, line 57 – column 35, line 16).
Lizardi teaches that the disclosed method is very sensitive and specific and also has the advantages of being isothermal, suitable for multiplexing, and capable of quantitative detection (see, e.g., the abstract and column 3, lines 16-23). Lizardi further teaches that “A single round of amplification using rolling circle replication results in a large amplification of the circularized probe sequences, orders of magnitude greater than a single cycle of PCR replication” (column 2, 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to substitute rolling circle amplification using padlock probes as described in Lizardi for the targeted PCR disclosed in Dhallan. Dhallan provides motivation to use methods other than targeted PCR in paras. 264-265, for example, where the reference teaches that any desired amplification method may be used to amplify the desired loci, and the teachings of Lizardi cited above motivate substituting targeted PCR with rolling circle amplification of padlock probes formed by a process that includes pre-ligation gap-filling and post-ligation exonucleolysis of unligated probes. More specifically, the ordinary artisan would have been motivated substitute padlock probes and rolling circle amplification as described in Lizardi since that reference taught that the disclosed methods using padlock probes and rolling circle amplification are (i) highly sensitive and specific; (ii) capable of providing quantitative results; (iii) less complicated and more consistent compared to methods (e.g., targeted PCR) that require the use of a plurality of different amplification primers; (iv) suitable for multiplexing, and (v) conducted using an isothermal amplification step (see, e.g., column 3, lines 16-34). The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided throughout Lizardi concerning the design and performance of rolling circle amplification using padlock probes formed via a gap-filling step. The ordinary artisan also would have had a reasonable expectation of success since, as noted above, Dhallan teaches that amplification methods other than targeted prima facie obvious. 

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0137470 A1) in view of Lizardi (5,854,033) and further in view of Rogaeva et al. (Neuromolecular Medicine 2002; 2: 1-10).
As discussed above, the teachings of Dhallan in view of Lizardi render obvious the methods of claims 1 and 6-10. 
Dhallan teaches that the disclosed methods may be used to detect polymorphisms, e.g., SNPs, that are associated with a genetic conditions in the fetus other than aneuploidy and discloses a large number of such conditions (see, e.g., paras. 430-435), but the reference fails to teach measuring alleles with 100% penetrance as required by claim 2. 
Lizardi does not remedy this deficiency in Dhallan.
Rogaeva, however, teaches that such mutations (i.e., fully penetrant mutations) frequently occur in early-onset Alzheimer’s disease (page 2, column 2 – page 3, column 1). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art to use the method of Dhallan in view of Lizardi to detect the fully penetrant mutations described in Rogaeva. As discussed above, Dhallan provides motivation to use SNPs for genetic diagnosis in the fetus, and Rogaeva provides motivation to detect fully penetrant mutations by teaching that these mutations are frequently found in early-onset Alzheimer’s disease (page 2, column 2 – page 3, column 1). Thus, the ordinary artisan would have been motivated to detect the fully penetrant mutations disclosed in Rogaeva to obtain the ability to use the method of Dhallan in view of Lizardi to assess the fetus for an additional prima facie obvious.

Conclusion
12.	No claims are currently allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571) 272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hardenbol was cited on the IDS filed on February 22, 2018.
        2 Hardenbol was cited on the IDS filed on February 22, 2018.